 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     AMY BOWMAN,
 7
                               Plaintiff,                 CASE NO. 2:18-cv--01222-BAT
 8
            v.                                            ORDER GRANTING EAJA FEES AND
 9                                                        EXPENSES
     COMMISSIONER OF SOCIAL SECURITY,
10
                               Defendant.
11

12          This matter having come on regularly before the undersigned by the stipulated motion for

13   attorney fees pursuant to the Equal Access to Justice Act, it is hereby ORDERED that:

14          Attorney fees of $3684.31 and expenses in the amount of $4.50 pursuant to the Equal

15   Access to Justice Act (EAJA), 28 U.S.C. § 2412 be awarded to Plaintiff. Subject to any offset

16   allowed under the Treasury Offset Program, the EAJA attorney fees will be paid directly to the

17   order of: Janet Leanne Martinez. Whether or not the EAJA fees and expenses are subject to any

18   offset, payment of this award shall be made via check sent to Attorney Janet Leanne Martinez’s

19   address: Douglas Drachler McKee & Gilbrough, 1904 3rd Ave Suite 1030 Seattle, WA 98101.

20          DATED this 9th day of January, 2019.

21

22
                                                         A
                                                         BRIAN A. TSUCHIDA
23                                                       Chief United States Magistrate Judge



     ORDER GRANTING EAJA FEES AND EXPENSES - 1
